Citation Nr: 1428573	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-42 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for left knee limitation of motion. 

3.  Entitlement to an evaluation in excess of 30 percent for right knee limitation of motion. 

4.  Entitlement to an evaluation in excess of 20 percent for left knee instability. 

5.  Entitlement to an evaluation in excess of 20 percent for right knee instability. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 20, 1970 to September 30, 1970; February 1973 to February 1976; and from November 1990 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, December 2009, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue regarding a psychiatric disorder has been recharacterized to comport with the evidence of record.

The issues regarding left and right knee arthritis have been recharacterized to comport with the evidence of record.

The December 2009 rating decision in which the evaluations for left and right knee arthritis were reduced reflects that separate 10 percent evaluations were assigned for right knee and left knee instability.  In a September 2010 rating decision, the evaluations for right and left knee instability were increased to 20 percent.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008). 

In a May 2013 Board decision, the 30 percent ratings for right and left knee arthritis were restored.  The issues of higher ratings for right and left knee instability and right and left knee arthritis, along with the issues of entitlement to service connection for PTSD and to a TDIU were remanded for additional development.  The development with respect to the right and left knee evaluations has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The development with respect to service connection for a psychiatric disorder is inadequate.  

The issues of service connection for a psychiatric disorder and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum 30 percent evaluation for left knee limitation of flexion to 15 degrees; extension is normal.  

2.  The Veteran is in receipt of the maximum 30 percent evaluation for right knee limitation of flexion to 15 degrees; extension is normal.  

3.  Left knee instability is no more than moderate.

4.  Right knee instability is no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for limitation of motion of the left knee have not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a rating higher than 30 percent for limitation of motion of the right knee have not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

3.  The criteria for a rating higher than 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a rating higher than 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The claims pertaining to arthritis were originally adjudicated as reduction claims.  In October 2010, the Veteran was notified of the criteria for reduction.  In May 2013, the evaluations were restored.  

With respect to the requirements that VA notify the Veteran of any evidence that is necessary to substantiate his claims, the evidence VA will attempt to obtain, and the evidence the veteran is responsible for providing, the Veteran has demonstrated actual knowledge of this information.  

In October 2009, the Veteran reported his knee symptoms and the impact the symptoms had on daily activities.  In October 2010 the Veteran stated that lateral instability in his knees was severe, and was notified of the criteria for higher ratings for arthritis and instability in September 2010, January 2012, and September 2013.  In a January 2013 VA Form 646 the Veteran's representative stated that the Veteran had no further argument.  In May 2013, the Veteran was notified of the additional development being undertaken.   

The record further reflects that the Veteran has identified VA treatment providers who have provided him with knee treatment and those treatment records have been obtained.  

The Board finds that all information required by VCAA and implementing regulations was furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

The Veteran's service treatment records and VA medical treatment records are in the claim file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in August 2009, May 2012, and June 2013; the record does not reflect that these examinations were inadequate for rating purposes.  The rationales provided for the opinions are based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria & Analysis

The Veteran seeks higher ratings for his service-connected left and right knee disabilities.  A May 2013 rating decision reflects that the right and left knee have each been assigned a 30 percent rating for arthritis, and have each been assigned separate 20 percent ratings for instability.  The combined rating for the right lower extremity is 40 percent and for the left lower extremity is 40 percent.  The amputation rule" set forth at 38 C.F.R. § 4.68 is to the effect that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  Combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.  

The August 2009, May 2012 and June 2013 VA examination reports reflect right and left knee extension to 0 degrees.  Accordingly, a separate rating for limitation of extension under Diagnostic Code 5261 is not warranted for either knee.  

Under Diagnostic Code 5260, the 30 percent ratings assigned for right and left knee limitation of flexion under Diagnostic Code 5260 are the maximum ratings for limitation of flexion.  

The maximum rating under Diagnostic Code 5257, for recurrent subluxation or lateral instability is 30 percent.  Assignment of a 30 percent rating requires the condition to be "severe."  The Veteran is in receipt of 20 percent ratings for moderate lateral instability of the right and left knees.

A November 2009 VA orthopedic examination report reflects lateral subluxation, however, no subluxation was reported on VA examination in August 2009.  

The May 2012 and June 2013 VA examiners reported that there was no evidence of patellar subluxation, and strength and instability testing was normal in both knees.  

Any subluxation or instability shown during the appeal period does not more closely approximate or equate to the severe subluxation or lateral instability required for the assignment of a higher, 30 percent, rating.  In fact, the medical evidence does not appear to support the 20 percent schedular rating currently assigned.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The August 2009 report of examination reflects bilateral knee flexion to 20 degrees, and although limitation of motion was noted to be secondary to pain, no fatigue, weakness, or lack of endurance was reported.  The examiner determined that repetitive motion did not increase loss of range of motion.  A normal gait and no leg length shortening were reported.  

The June 2013 VA examination report reflects right knee flexion to 80 degrees and left knee flexion to 90 degrees without pain.  No change with repetitive use testing or additional functional loss was reported.  Both the June 2013 and May 2012 VA examination reports reflect no residuals of a left knee meniscectomy in 1979 and the associated knee scar was reported to be nontender, superficial with no break in the skin, and no discoloration.  Although regular use of a cane and/or brace was noted, the examiners reported no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  No total knee joint replacement was reported.  

Although the June 2013 VA examiner reported that the knee disabilities would impact the Veteran's ability to work, the May 2012 VA examination report reflects the bilateral knee disabilities have no impact on sedentary employment.  Regardless, the 30 and 20 percent ratings assigned for the right knee and the 30 and 20 percent ratings assigned for the left knee contemplate loss of time due to exacerbations of the knee disabilities, if any.  38 C.F.R. § 4.1 (2013).

The evidence does not support higher ratings, and additional ratings are not warranted under any other potentially applicable diagnostic codes as the applicable manifestations required have not been demonstrated.  

The Veteran's service-connected right and left knee disabilities result in limitation of flexion and instability.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the service-connected right and left knee disabilities are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claims for higher ratings for the right and left knee disabilities; there is no doubt to be resolved; and higher ratings are not warranted. 


ORDER

A rating higher than 30 percent for left knee limitation of motion is denied.  

A rating higher than 30 percent for right knee limitation of motion is denied. 

A rating higher than 20 percent for left knee instability is denied.  

A rating higher than of 20 percent for right knee instability is denied.  


REMAND

The Veteran asserts entitlement to service connection for a psychiatric disorder, to include PTSD.  Per the Board's remand in May 2013, the AOJ was directed to determine the actual dates of the period of service beginning in August 1970, including whether the Veteran had foreign service, and, if so, for what period.  The record is inadequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As reflected in the Board's remand, although the May 2012 VA examination report notes the Veteran served for 12 months in 1970, his DD Form 214 reflects 1 month and 11 days of service from August 20, 1970 to September 30, 1970.  Although personnel records were associated with the record in August 2013, the associated Personnel Information Exchange System (PIES) request did not include the period of service beginning on August 20, 1970.  Stegall.  

The remand further reflects that the RO's May 2012 examination request notes the Veteran "serve[d] in Saudi Arabia in 11-90 for 179 days," and "served in a location that would involve 'hostile military or terrorist activity.'"  The DD Form 214 reflects active duty from November 21, 1990 to January 15, 1991.  No foreign service is indicated.  

Although the August 2013 PIES response notes "SERVICE HAS BEEN MODIFIED AS INDICATED" and to the extent that the modification is reflected in the section labeled "REQUEST:  S02," the information reported in that section pertains to the period of active duty from 1973 to 1976, and the only information reported with respect to the period of service from November 1990 to January 1991 is "REENLISTED <<11/21/1990 FT BRAGG NC>>".  The AOJ has not made a determination as to whether the Veteran had foreign service, and, if so, for what period.  

As the issue of service connection is inextricably intertwined with entitlement to TDIU, the Board is unable to review the issue of entitlement to TDIU until the service connection claim is resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Verify dates of service for the period beginning August 20, 1970.  The determination must be clearly documented in the claim file.  

2.  Verify if the Veteran had foreign service, to include during the period of active duty from November 21, 1990 to January 15, 1991.  The determination must be clearly documented in the claim file.  

3.  After completion of the above, return the claim file to the June 2013 VA examiner, if available; otherwise another appropriate medical professional.  Based on review of the entire claim file, to include all electronic files, and evidence added to the record since the June 2013 VA examination, an opinion is to be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder, to include PTSD, had its onset during any period of active service or within the initial year of separation from any period of active service, or is caused by or aggravated by service-connected knee disabilities.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If answered in the negative, the examiner is to provide an opinion as to whether there is disability resulting from a mental disorder superimposed upon a personality disorder.   

If the Veteran is diagnosed with any psychiatric disorder, the examiner is to provide an opinion as to whether such adversely impacts his ability to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


